Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This action is in reply to the amendments and remarks filed on September 15, 2021.
Claims 1-20, 25, and 37-43 have been canceled.   
Claims 21 and 32-34 have been amended.  
Claims 21-24 and 27-36 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 26-36 are rejected under 35 U.S.C. § 103 as being unpatentable over Becker et al. (US 2008/0162483, hereinafter “Becker”) in view of Weissman et al. (US 2005/0223022, hereinafter “Weissman”) and Hartig et al. (US 2012/0173581, hereinafter “Hartig”).

 Claim 21.  Becker teaches: A computing system comprising: 
a processor (see at least Figure 1A features 110 and 112 teaching servers that perform the steps of the invention using processors and ¶ 38 teaching substantially the same); and
memory storing instructions executable by the processor, wherein the instructions, when executed, configure the computing system to (see at least Figure 1A features 110 and 112 teaching servers that perform the steps of the invention using stored computer-executable instructions executed by a processor and ¶ 38 teaching substantially the same):
store, in a multi-tenant data store, a set of data items corresponding to a plurality of tenants (see, e.g., at least Figures 1A and 2 teaching that multiple tenants store data in provider 110’s data store); 
partition the set of data items on a tenant-by tenant basis by marking each given data item, of the set of data items, in the multi-tenant data store with a partition identifier that identifies that the given data item is associated with a respective one of the tenants (see, e.g., at least Figure 2 features 215 and 224A and 224B as well as ¶s 49, 50, 53, and 55-58 teaching storing tenant-specific data 224A and 224B separately to ensure the information remains isolated and secure); 
maintain a separate copy of cached data, in cache memory, for each tenant (this limitation is addressed below); 
receive a data manipulation request that is associated with a requesting client and requests data, the data manipulation including tenant identification data (see, e.g., ¶ 41 teaching the user manipulating the data; see also ¶ 44 teaching user account to query; see further ¶ 61 teaching the same);
based on the tenant identification data, determine that the requesting client is associated with a particular tenant of the plurality of tenants (see, e.g., ¶ 72 teaching identifying the tenant by the tenant station; see also ¶ 89 teaching substantially the same; see further ¶ 111 teaching providing an identifier for each tenant); 
service the data manipulation request by retrieving, from the multi-tenant data store, a subset of data items that are marked with a particular partition identifier that corresponds to the particular tenant (see, e.g., at least ¶s 79 and 81 teaching identifying and storing tenant-specific data structures 215A); and 
store the retrieved subset of data items in the cache memory, for the particular tenant, separate from cached data for other tenants (see, e.g., at least ¶ 79 teaching that the data is stored in tenant specific data structure in tenant database 222; regarding that the memory is cache memory, this is addressed further below).
To the extent that Becker fails to teach a first and second “partition identifier,” Examiner notes that even if Becker fails to teach such a limitation, Weissman teaches such a limitation (see at least Figures 3-5 and 7-8 teaching placing different corporate identities into different rows in a database; see further Figures 6A and 6B teaching organization id number 520 or 620).  As Weissman teaches, such an identification, and separating by rows, ensures proper security “and the appearance of virtual private databases” (see ¶ 2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database (as disclosed by Weissman) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker).  One of ordinary skill in the art would have been motivated to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database because it would ensure proper security “and the appearance of virtual private databases” (see Weissman ¶ 2).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using separate rows to separate different organizational See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using separate rows to separate different organizational entities in a multi-tenant database to the known method and system of housing multi-tenant data in the same collective database, because predictably the rows and organization id numbers taught in Weissman can be the means by which the tenants’ data can be kept separate in the method and system of Becker).  See also MPEP § 2143(I)(D).
Regarding maintain a separate copy of cached data, in cache memory, for each tenant such that when the method store[s] the retrieved subset of data items in the memory, for the particular tenant it does so from cache memory … separate from cached data for other tenants, this is not taught by either Becker and Weissman.  Nevertheless, such a feature is taught in the prior art.  Hartig, for example, teaches such a limitation (see, e.g., ¶ 52 teaching that “Content separation can also be provided at a live cache level 322, which supports multi-tenancy.  Each tenant has its own live cache schema (or plan version), which leads to a logical separation between tenants.”).  Hartig is similar to Becker, Weissman, and the instant application because 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing tenant specific data separately, even in cache memory (as disclosed by Hartig) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker and Weissman).  One of ordinary skill in the art would have been motivated to apply the known technique of storing tenant specific data separately, even in cache memory because it would ensure proper security “and logical separation between tenants” (see Hartig ¶ 52).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing tenant specific data separately, even in cache memory (as disclosed by Hartig) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker and Weissman), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of storing tenant specific data separately, even in cache memory to the known method and system of housing multi-tenant data in the same collective database, because predictably the data are stored in cache memory as taught by Hartig, which See also MPEP § 2143(I)(D).

Claim 22.  The combination of Becker, Weissman, and Hartig teach the limitations of Claim 21.  Becker further teaches: The computing system of claim 21, wherein the set of data items correspond to an application associated with the computing system (see, e.g., Figure 6 teaching tenant-specific data structures 224A and 224B, noting, e.g., in ¶s 64 and 118 that this data may be employee-specific data, e.g., as part of a payroll software application, noting, e.g., at least ¶ 44 further describing the payroll software application).

Claim 23.   The combination of Becker, Weissman, and Hartig teach the limitations of Claim 21.  Becker further teaches: The computing system of claim 21, wherein the instructions configure the computing system to:
access, based on the tenant identification data in the data manipulation request, a security rule that is associated with the particular tenant and defines an authentication procedure (see Figure 7 features 722 and 724 and at least ¶s 81-83 teaching accessing only tenant-specific data and shared data and not data from other tenants); and
authenticate the requesting client using the authentication procedure defined in the security rule (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data, e.g., user 134B can access only tenant-specific data structures 215B and shared data structures and not tenant-specific data structures for another tenant, 215A; further regarding “authentication,” see, e.g., ¶ 72 teaching identifying the tenant ; and 
service the data manipulation request based on the authentication of the requesting client (see ¶ 83 teaching retrieving only data from tenant-specific data structure 215B for user 134B and not anything from tenant 215A).

Claim 24.  The combination of Becker, Weissman, and Hartig teach the limitations of Claim 21.  Weissman further teaches: The computing system of claim 21, wherein the subset of data items comprises a first subset of data items, the particular partition identifier corresponding to the particular tenant comprises a first partition identifier corresponding to a first tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers based on organization id numbers, i.e., that the first row comprises data for a first organization based on an organization id number indicating that the data belongs to a first tenant; see further Figures 6A and 6B teaching substantially the same), and the multi-tenant data store comprises a single database that stores the first subset of data items with the first partition identifier and a second subset of data items with a second partition identifier corresponding to a second tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers based on organization id numbers; see further Figures 6A and 6B teaching substantially the same).

Claim 26.  The combination of Becker, Weissman, and Hartig teach the limitations of Claim 21.  Weissman further teaches: The computing system of claim 21, wherein the subset of data items comprises a table marked in the multi-tenant data store with the particular partition identifier indicating that the data item belongs to the particular tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers based on organization id numbers, i.e., that the first row comprises data for a first organization based on an organization id number indicating that the data belongs to a first tenant; see further Figures 6A and 6B teaching substantially the same).

Claim 27.  The combination of Becker, Weissman, and Hartig teach the limitations of Claim 21.  Weissman further teaches: The computing system of claim 26, wherein each data item, in the subset of data items, comprises a particular row in the table in the multi-tenant data store, the particular row being marked with the particular partition identifier indicating that the data item belongs to the particular tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers for each row based on organization id numbers, i.e., that the first row comprises data for a particular organization based on an organization id number indicating that the data belongs to a particular tenant; see further Figures 6A and 6B teaching substantially the same).

Claim 28.  The combination of Becker, Weissman, and Hartig teach the limitations of Claim 21.  Weissman further teaches: The computing system of claim 21, wherein the multi-tenant data store comprises a table having a plurality of rows, a first set of rows being marked with a first partition identifier corresponding to a first tenant and a second set of rows being marked with a second partition identifier corresponding to a second tenant (see, e.g., Figures 3-5 and 7-8 teaching a single database with partition identifiers for each row based on organization id 

Claim 29.  The combination of Becker, Weissman, and Hartig teach the limitations of Claim 21.  Becker further teaches: The computing system of claim 21, wherein 
the particular tenant comprises a first tenant (see, e.g., Figures 1A and 1B and ¶s 81-83 teaching that there are multiple tenants including first tenant/user 134A),
the data manipulation request identifies data in the multi-tenant data store to be accessed, the identified data including data from both the first tenant and a second tenant (see, e.g., ¶ 131 teaching that some may have permission only for data structures related to the tenant; see also, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data; see further Figures 1A and 1B and ¶ 40 teaching first and second tenant 134A and 134B); 
the instructions configure the computing system to:
modify the data manipulation request to obtain a modified data manipulation request that defines only data belonging to the first tenant (see, e.g., ¶ 131 teaching that some may have permission only for data structures related to the tenant); and 
service the modified data manipulation request (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data).

Claim 30.  The combination of Becker, Weissman, and Hartig teaches the limitations of Claim 29.  Becker further teaches: The computing system of claim 29 wherein the instructions configure the computing system to:
receive a query for data that encompasses data from both the first and second tenants (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data; see also, e.g., ¶ 131 teaching that some may have permission only for data structures related to the tenant and ¶ 134 teaching a user querying for an update, but the user does not have the appropriate permission so an error results); and
modify the query to return only data identified by the partition identifier as belonging to the first tenant (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data; see also, e.g., ¶ 131 teaching that some may have permission only for data structures related to the tenant and ¶ 134 teaching a user querying for an update, but the user does not have the appropriate permission so an error results).

Claim 31.  The combination of Becker, Weissman, and Hartig teach the limitations of Claim 21.  Becker further teaches: The computing system of claim 21, wherein the instructions configure the computing system to provide: a server layer configured to host a same application for the first and second tenants (see, e.g., ¶ 118 teaching a payroll software application hosted by provider 110 that is hosted for both a first and a second tenant; see also ¶ 50 teaching substantially the same).

Claim 32.  The combination of Becker, Weissman, and Hartig teach teaches the limitations of Claim 21.  Hartig further teaches: The computing system of claim 21, in response to receiving the data manipulation request, determine whether the requested data is stored in the cache memory; and based on a determination that the requested data is not stored in the cache memory, service the data manipulation request by retrieving the requested data from the multi-tenant data store (see, e.g., ¶s 4, 38, and 51-54 teaching that cache data and other data can be stored separately for later retrieval or creation).    

Claim 33.  The combination of Becker, Weissman, and Hartig teach teaches the limitations of Claim 21.  Hartig further teaches: The computing system of claim 32, wherein the instructions configure the computing system to: determine whether the cache memory stores a separate copy of cached data for the particular tenant; and based on the determination, create a copy of cached data for the particular tenant in the cache memory (see, e.g., ¶s 4, 38, and 51-54 teaching that cache data and other data can be stored separately for later retrieval or creation).

Claim 34.  Becker teaches: A method performed by a computing system, the method comprising:
storing, in a multi-tenant data store, a set of data items corresponding to a plurality of tenants  (see, e.g., at least Figure 2 features 215 and 224A and 224B as well as ¶s 49, 50, 53, and 55-58 teaching storing tenant-specific data for multiple tenants 224A and 224B separately to ensure the information remains isolated and secure); 
partitioning the set of data items on a tenant-by-tenant basis by marking each given data item, of the set of data items, in the multi-tenant data store with a partition identifier that identifies that the given data item is associated with a respective one of the tenants (see, e.g., at least ¶s 58, 61, 75, 81-83 teaching that there are separate tenant specific data structures 215A and 215B);
maintaining a separate copy of cached data, in cache memory, for each tenant (this limitation is addressed below);
receiving a data manipulation request that is associated with a requesting client and tenant identification data, wherein the data manipulation request identifies data in the multi-tenant data store to be accessed, the identified data including data associated with both a first and a second tenant  (see, e.g., ¶ 41 teaching the user manipulating the data; see also ¶ 44 teaching user account to query; see further ¶ 61 teaching the same; see ¶ 83 teaching a user unable to retrieve data associated with another tenant; see also ¶ 134 teaching a tenant query for an update to a table structure and not allowing the update if the tenant does not have the appropriate permission);
based on the tenant identification data, determining that the requesting client is associated with the first tenant, and accessing a security rule that is associated with the particular tenant and defines an authentication procedure (see, e.g., ¶ 72 teaching identifying the tenant by the tenant station; see also ¶ 89 teaching substantially the same; see further ¶ 111 teaching providing an identifier for each tenant); and
based on determining that the requesting client is associated with the first tenant, modifying the data manipulation request to obtain a modified data manipulation request for only a subset of the data items that are marked with a first partition identifier corresponding to the first tenant (see, e.g., at least ¶s 81-83 teaching certain tenants can access only their own tenant-specific data); 
authenticating the requesting client using the authentication procedure defined in the security rule  (see, e.g., ¶ 72 teaching identifying the tenant by the tenant station; see also ¶ 89 teaching substantially the same; see further ¶ 111 teaching providing an identifier for each tenant); and 
based on the authentication of the requesting client, servicing the modified data manipulation request by retrieving, from the multi-tenant data store, the subset of data items that are marked with the first partition identifier and storing the retrieved subset of data items in the cache memory, for the first tenant, separate from cached data for other tenants (see, e.g., at least ¶s 79 and 81 teaching identifying and storing tenant-specific data structures 215A, noting that ¶ 79 teaches that the data is stored in tenant specific data structure in tenant database 222; regarding that the memory is cache memory, this is addressed further below).  
Examiner asserts that Becker teaches a first and second “partition identifier” because Becker teaches tenant specific data structures 224A and 224B in Figure 6 that identify and partition each tenant’s data from each other.  As noted in at least paragraph 52 of Becker, the tenant and shared data might all reside on one server.  Nevertheless, Examiner notes that even if Becker fails to teach specific partition identifiers, Weissman teaches such a limitation (see at least Figures 3-5 and 7-8 teaching placing different corporate identities into different rows in a database; see further Figures 6A and 6B teaching organization id number 520 or 620).  Thus, both Becker and Weissman teach storing different tenant data together but using data structures or partitions to keep track of and separate the data.  As Weissman teaches, such an identification, and separating by rows, ensures proper security “and the appearance of virtual private databases” (see ¶ 2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database (as disclosed by Weissman) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker).  One of ordinary skill in the art would have been motivated to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database because it would ensure proper security “and the appearance of virtual private databases” (see Weissman ¶ 2).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using separate rows to separate different organizational entities in a multi-tenant database (as disclosed by Weissman) to the known method and See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using separate rows to separate different organizational entities in a multi-tenant database to the known method and system of housing multi-tenant data in the same collective database, because predictably the rows and organization id numbers taught in Weissman can be the means by which the tenants’ data can be kept separate in the method and system of Becker).  See also MPEP § 2143(I)(D).
Regarding maintain a separate copy of cached data, in cache memory, for each tenant such that when the method store[s] the retrieved subset of data items in the memory, for the particular tenant it does so from cache memory … separate from cached data for other tenants, this is not taught by either Becker and Weissman.  Nevertheless, such a feature is taught in the prior art.  Hartig, for example, teaches such a limitation (see, e.g., ¶ 52 teaching that “Content separation can also be provided at a live cache level 322, which supports multi-tenancy.  Each tenant has its own live cache schema (or plan version), which leads to a logical separation between tenants.”).  Hartig is similar to Becker, Weissman, and the instant application because it relates to data storage for multiple tenants and in particular because it identifies tenants by identifiers or table namespaces (see Hartig ¶ 51).  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing tenant specific data separately, even in cache memory (as disclosed by Hartig) to the known method and system of housing multi-tenant data in the same collective database (as disclosed by Becker and Weissman), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of storing tenant specific data separately, even in cache memory to the known method and system of housing multi-tenant data in the same collective database, because predictably the data are stored in cache memory as taught by Hartig, which partitions data similarly to the databases of Becker and Weissman).  See also MPEP § 2143(I)(D).

Claim 35.   The combination of Becker, Weissman, and Hartig teach the limitations of Claim 34.  Becker further teaches: The method of claim 34, wherein the set of data items correspond to an application associated with the computing system, and the method further comprises:
accessing a security rule associated with the first tenant, based on the tenant identification data in the data manipulation request (see Figure 7 features 722 and 724 and at least ¶s 81-83 teaching accessing only tenant-specific data and shared data and not data from other tenants); and
implementing the security rules for the first tenant to enforce the authentication procedure while servicing the data manipulation request (see, e.g., ¶s 81-83 teaching that a tenant can retrieve only that tenant’s tenant-specific data).

Claim 36.  The combination of Becker, Weissman, and Hartig teach the limitations of Claim 34.  Becker further teaches: The method of claim 34, wherein receiving the data manipulation request comprises:
receiving a request to store data on the multi-tenant data store (see, e.g., Figure 7 feature 714 and ¶s 79-80) [;]
storing the data in the multi-tenant data store (see, e.g., Figure 6 feature 215 teaching the storing tenant data structures in a multi-tenant data store; see also Figure 2 teaching that the different tenant databases are all part of multi-tenant data store 110, noting that ¶ 37 teaches that the provider 110 hosts business application software for multiple tenants); and
marking the data stored in the multi-tenant data store with the first partition identifier indicating that the data belongs to the first tenant (see, e.g., ¶ 52 teaching partitions that isolate the data; see also Figure 6 feature 216 teaching data dictionary that relates tenant ID to data structure and group or Figure 8C teaching providing designation 860 for whether data tables are designated as shared or tenant-specific; see further ¶s 89, 95, and 98 teaching the designation 860 as providing a partition tag/identifier to the data).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the claims as amended are distinguishable over the prior art of record.  That argument is moot in light of the new grounds of rejection utilizing Hartig.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627